NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID ERIC BUSHLOW,                             No.    18-16687

                Plaintiff-Appellant,            D.C. No. 5:17-cv-06771-VKD

 v.
                                                MEMORANDUM*
MTC FINANCIAL, INC., DBA Trustee
Corp, Inc.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
               Virginia K. DeMarchi, Magistrate Judge, Presiding**

                            Submitted May 21, 2019***

Before:      THOMAS, Chief Judge, LEAVY and FRIEDLAND, Circuit Judges.

      David Eric Bushlow appeals pro se from the district court’s judgment

dismissing his action alleging Fair Debt Collection Practices Act (“FDCPA”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims against the foreclosure trustee. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. Kwan v. SanMedica Int’l, 854 F.3d 1088,

1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Bushlow’s FDCPA claim under 15

U.S.C. § 1692f(6) because Bushlow failed to allege facts sufficient to show that

defendant’s conduct was unfair or unconscionable. See 15 U.S.C. § 1692f(6)

(prohibiting unfair or unconscionable conduct in enforcing a security interest);

Dowers v. Nationstar Mortg., LLC, 852 F.3d 964, 971 (9th Cir. 2017) (discussing

protections for borrowers set forth in § 1692f(6)); see also Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)).

      The district court properly dismissed Bushlow’s remaining FDCPA claims

because defendant is not a debt collector except under 15 U.S.C. § 1692f(6). See

Obduskey v. McCarthy & Holtus, LLP, 139 S. Ct. 1029, 1038 (2019) (“[B]ut for §

1692f(6), those who engage in only nonjudicial foreclosure proceedings are not

debt collectors within the meaning of the [FDCPA].”); Dowers, 852 F.3d at 970

(explaining that “while the FDCPA regulates security interest enforcement activity,




                                            2                                      18-16687
it does so only through Section 1692f(6)”).

      AFFIRMED.




                                         3    18-16687